Citation Nr: 0012900	
Decision Date: 05/16/00    Archive Date: 05/22/00

DOCKET NO.  99-01 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia,
South Carolina


THE ISSUES

1.  Entitlement to a higher rating for hallux valgus of the 
left foot, initially rated as 10 percent disabling.

2.  Entitlement to a higher rating for hallux valgus of the 
right foot, initially rated as noncompensable.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 


INTRODUCTION

The veteran had active service from November 1975 to August 
1985.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 1997 RO rating decision that (1) granted 
service connection for hallux valgus of the left foot, and 
assigned a 10 percent evaluation under diagnostic code 5280, 
effective from September 1997; and (2) granted service 
connection for hallux valgus of the right foot, and assigned 
a noncompensable evaluation under diagnostic code 5280, 
effective from September 1997.  The veteran submitted a 
notice of disagreement in November 1998, and the RO issued a 
statement of the case in November 1998.  The veteran 
submitted a substantive appeal in January 1999.


FINDINGS OF FACT

1.  The hallux valgus of the veteran's left foot is 
manifested primarily by a 3-centimeter dorsal oblique 
incision over the metatarsal phalangeal joint, pronation of 
the great toe, limitation of motion, degenerative change, 
callosity, and pain on walking great distances that produce 
not more than moderate functional impairment.

2.  The hallux valgus of the veteran's right foot is 
manifested primarily by mild deformity, tenderness, 
degenerative change, and subjective complaints of pain; 
limitation of motion is not shown. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
hallux valgus of the left foot are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.40 
4.41, 4.44, 4.45, 4.71a, Codes 5003, 5280, 5283, 5284 (1999).

2.  The criteria for a 10 percent rating for hallux valgus of 
the right foot with degenerative change are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.40 
4.41, 4.44, 4.45, 4.71a, Codes 5003, 5280, 5283, 5284 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Factual Background

The veteran had nearly ten years of active service from 
November 1975 to August 1985.

Service medical records show that the veteran was 
experiencing a painful bunion at the great toe of the left 
foot in March 1978.  The examiner noted hallux abductor 
valgus of the right and left feet, worse on the left.  X-rays 
showed definite bony and alignment changes.

The veteran underwent a surgical procedure for removal of the 
bunion at the great toe of the left foot in July 1978.  
Service medical records reflect improvement in the range of 
motion of the left metatarsal joint in November 1978.  

VA medical records show that the veteran complained of pain 
and swelling of her right foot in September 1997.

VA medical records show that the veteran complained of 
bunions on her feet in October 1997.  The veteran reported 
that she delivers mail and is on her feet all day.  She 
reported that the bunions began in the military, and that she 
had surgery on her left foot in 1978.  The veteran also 
stated that the bunions have reappeared, and that both feet 
hurt after walking for several hours.  The veteran reported 
that the great toe was stiff and would not bend.  X-rays 
showed degenerative changes in both feet, with the left foot 
being worse than the right.  The veteran was assessed with 
bunions and with degenerative joint disease.

The veteran underwent a VA examination in December 1997.  The 
examiner noted hallux valgus deformity with a tender medial 
callosity.  The examiner also noted a callosity on the outer 
aspect of the small toe; there was a 3-centimeter dorsal 
oblique incision over the metatarsal phalangeal joint.  The 
examiner also noted that the great toe was about 10 degrees 
to 15 degrees pronated; there was limited motion that was 
tender, with only about 5 degrees of hyperextension and about 
15 degrees of flexion.  The range of motion at the 
interphalangeal joint was from 0 to 40 degrees, and tender on 
motion.

A December 1997 RO rating decision (1) granted service 
connection for hallux valgus of the left foot, and assigned a 
10 percent evaluation under diagnostic code 5280, effective 
from September 1997; and (2) granted service connection for 
hallux valgus of the right foot, and assigned a 
noncompensable evaluation under diagnostic code 5280, 
effective from September 1997.

The veteran underwent a VA examination in December 1998.  The 
veteran reported that, after the surgical procedures in 1978, 
she had good pain relief for approximately four or five 
years, but then began to notice a gradual recurrence of her 
deformity; her foot pain has progressively come back.  The 
veteran reported that she continues to wear extra depth shoes 
and tennis shoes to help minimize her foot pain.  The veteran 
also reported constant burning overlying her hallux on the 
left foot.  She reported that, for the past two years, she 
has had foot pain involving the right forefoot, but that the 
left foot pain was significantly worse than the right foot 
pain.

Upon examination, the veteran was wearing tennis-type shoes.  
There was obvious clinical hallux valgus deformity, with the 
left being greater than the right.  There was a minimal 
amount of hyperkeratosis overlying the medial eminence, and 
the medial eminence was prominent over the left metatarsal 
head.  There was significant tenderness to palpation 
overlying the medial eminence on the left, and tenderness 
with metatarsophalangeal grind test on the left.  There was 
also dorsal nontender, but hard benignity deformities 
overlying the interphalangeal joint of her second through 
fourth digits on the ipsilateral foot.  The veteran 
demonstrated a normal longitudinal arch, and no plantar 
transfer lesions were noted.  The veteran's hind foot was 
supple.  The examiner noted a mild hallux valgus deformity of 
the veteran's right foot, and significant tenderness with 
metatarsophalangeal grind test on the right.  There was no 
dorsal bunionettes or tenderness over the medial exostosis.  
The assessment was recurrent hallux valgus deformity of the 
left forefoot, and mild hallux valgus deformity of the right 
foot.

Statements of the veteran in the claims folder are to the 
effect that she walks for most of the day as a mail delivery 
carrier and that the stiffness in her great toe of the left 
foot inhibits her ability to carry mail and walk for great 
distances.


B.  Legal Analysis

The veteran's claims for a higher evaluation for hallux 
valgus of the left foot, and for a compensable evaluation for 
hallux valgus of the right foot are well grounded, meaning 
they are plausible.  The Board finds that all relevant 
evidence has been obtained with regard to the claims and that 
no further assistance to the veteran is required to comply 
with VA's duty to assist her.  38 U.S.C.A. § 5107(a) (West 
1991).

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Although regulations require 
that, in evaluating a given disability, the disability be 
viewed in relation to its whole history, 38 C.F.R. § 4.41, 
the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when 
the initial assignment of a disability rating has been 
appealed, the Board must consider the rating, and, if 
indicated, the propriety of a staged rating, from the initial 
effective date forward.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  Also, where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In evaluating the veteran's claims for higher evaluations, 
the Board considers the evidence of record.  The medical 
findings are compared to the criteria set forth in the VA's 
Schedule for Rating Disabilities.  An evaluation of the level 
of disability present must include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment, and the effect of 
pain on the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59.  Furthermore, the United States Court of Appeals 
for Veterans Claims (Court) has held that the VA must 
consider the applicability of regulations relating to pain.  
Quarles v. Derwinski, 3 Vet. App. 129, 139 (1992); Schafrath 
v. Derwinski, 1 Vet. App. 589, 593 (1993); Hatlestad v. 
Derwinski, 1 Vet. App. 164, 167 (1991).  "[F]unctional loss 
due to pain is to be rated at the same level as the 
functional loss when flexion is impeded."  Schafrath, 1 Vet. 
App. at 592.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential the examination on which ratings 
are based adequately portray the anatomical damage, and the 
functional loss, with respect to all these elements.  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Code 5003.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm or satisfactory evidence of painful 
motion.  When the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, an evaluation of 10 percent is applied for 
each major joint or group of minor joints affected by 
limitation of motion.  In the absence of limitation of 
motion, a 10 percent evaluation will be assigned where there 
is x-ray evidence of involvement of two or more major joints 
or two or more minor joint groups.  A 20 percent evaluation 
will be assigned where there is x-ray evidence of involvement 
of two or more major joints or two or more minor joint groups 
and there are occasional incapacitating exacerbations.  The 
10 and 20 percent evaluations based on x-ray evidence may not 
be combined with ratings based on limitation of motion.  
38 C.F.R. § 4.71a, Code 5003.

Severe unilateral hallux valgus warrants a 10 percent 
evaluation if the extent of disability is equivalent to 
amputation of the great toe.  A 10 percent evaluation is also 
warranted for postoperative unilateral hallux valgus with 
resection of the metatarsal head.  38 C.F.R. § 4.71a, Code 
5280.

Moderate residuals of foot injuries warrant a 10 percent 
evaluation.  A 20 percent rating requires moderately severe 
residuals.  Severe residuals of foot injuries warrant a 30 
percent evaluation.  A 40 percent evaluation requires that 
the residuals be so severe as to result in actual loss of use 
of the foot.  38 C.F.R. § 4.71a, Code 5284.

(i)  Hallux Valgus of the Left Foot

A review of the record shows that the RO assigned a 10 
percent evaluation for hallux valgus of the left foot, based 
upon evidence showing a bunionectomy in service, pronation of 
the great toe, limitation of motion, degenerative change, 
complaints of pain, and callosity.  The Board notes that the 
current rating is the maximum applied to conditions of the 
great toe under diagnostic code 5280.

The evidence also reflects that the veteran has pain and 
stiffness in the great toe of her left foot.  Pain may 
provide a basis for a compensable disability rating.  
Smallwood v. Brown, 10 Vet. App. 93, 98 (1997).  The Board 
has carefully considered the veteran's statements to the 
effect that she has functional impairment in her left foot 
from pain that interferes with her ability to walk for great 
distances. 38 C.F.R. §§ 4.10, 4.40, 4.41, 4.44, 4.45, 4.59.

There is evidence of record of moderate degenerative changes 
of the left foot with tenderness and limitation of motion.  
It is the opinion of the Board that moderate foot disability 
has been established in the veteran's left foot under 
diagnostic code 5283.  After consideration of all the 
evidence, including the veteran's statements and regulatory 
provisions, as well as DeLuca v. Brown, 8 Vet. App. 202 
(1995), dealing with functional impairment caused by pain, 
the Board finds that the hallux valgus deformity of the 
veteran's left foot is manifested primarily by a 3-centimeter 
dorsal oblique incision over the metatarsal phalangeal joint, 
pronation of the great toe, limitation of motion, 
degenerative change, callosity, and pain on walking great 
distances that produce not more than moderate functional 
impairment.

In light of all evidence of record, the Board finds that the 
veteran's present level of disability and functional loss due 
to pain on walking great distances do not more closely 
approximate a moderately severe disability of the left foot, 
which would warrant a 20 percent rating.  There is no 
indication that the veteran wears a metatarsal pad to provide 
some relief or medical evidence of an antalgic gait on the 
left, which might constitute a moderately severe foot 
disability.  Nor is there medical evidence that any residuals 
of the bunionectomy are severe or that there are pathologic 
residuals in the foot other than the condition of the hallux 
itself.  In this regard the evidence is not in equipoise, but 
is against a higher rating.  Thus the benefit of the doubt 
cannot be applied.  38 U.S.C.A. § 5107(b) (West 1991); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
  
Accordingly, a rating higher than 10 percent is not 
warranted.  As the preponderance of the evidence is against 
the veteran's claim for a higher evaluation for hallux valgus 
of the left foot, the benefit of the doubt doctrine is 
inapplicable and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board finds that the evidence shows that this level of 
impairment due to hallux valgus of the left foot has existed 
since the effective date of the claim. Fenderson v. West, 
12 Vet. App. 119 (1999).  Accordingly, a "staged" rating is 
not indicated.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Lastly, there is no evidence in the record that the hallux 
valgus of the veteran's left foot presents exceptional or 
unusual circumstances to warrant referral of the case to the 
RO to consider the assignment of a rating on an 
extraschedular basis.  38 C.F.R. § 3.321(b)(1).

(ii)  Hallux Valgus of the Right Foot

The evidence of record shows that the RO assigned a 
noncompensable evaluation for hallux valgus of the right 
foot, based upon evidence showing a diagnosis of the 
condition in service and current degenerative changes.

The overall evidence shows a mild hallux valgus deformity of 
the veteran's right foot, with tenderness.  There is no 
evidence of any surgical procedure, or of severe deformity 
equivalent to amputation of the great toe, or of a moderate 
foot injury to warrant a compensable rating under diagnostic 
codes 5280 or 5283.

However, there is evidence of record of moderate degenerative 
changes of the right foot with significant tenderness.  
Statements of the veteran are to the effect that she has pain 
in both feet.  As noted above, the Board has carefully 
considered the veteran's statements to the effect that she 
has functional impairment in both feet from pain that 
interferes with her ability to walk for great distances.  
38 C.F.R. §§ 4.10, 4.40, 4.41, 4.44, 4.45, 4.59.

With any form of arthritis, painful motion is an important 
factor.  It is the intention of the rating schedule to 
recognize actually painful, unstable or maligned joints, due 
to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
interphalangeal, metatarsal, and tarsal joints of the foot 
are considered groups of minor joints, ratable on a parity 
with major joints.  38 C.F.R. § 4.45.  In the absence of 
limitation of motion, the Board finds that a 10 percent 
rating is warranted for degenerative joint disease of the 
veteran's right foot under diagnostic code 5003.

The Board finds that the evidence shows that this level of 
impairment due to hallux valgus of the right foot with 
degenerative change has existed since the effective date of 
the claim. Fenderson v. West, 12 Vet. App. 119 (1999).  
Accordingly, a "staged" rating is not indicated.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

Again, there is no evidence in the record that the hallux 
valgus of the veteran's right foot presents exceptional or 
unusual circumstances to warrant referral of the case to the 
RO to consider the assignment of a rating on an 
extraschedular basis.  38 C.F.R. § 3.321(b)(1).

In reaching this decision, the Board has resolved any doubt 
in favor of the veteran.


ORDER

A rating higher than 10 percent for hallux valgus of the left 
foot is denied.

A 10 percent rating is granted for hallux valgus of the right 
foot with degenerative changes, subject to the regulations 
applicable to the payment of monetary awards.



		
	Keith W. Allen
	Acting Member, Board of Veterans' Appeals


 

